Case: 08-31190     Document: 00511085568          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-31190
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WARREN D JONES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 3:98-CR-30019-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Warren D. Jones, federal prisoner # 09940-035, appeals the denial of his
18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on the amendments
to the crack cocaine Guideline. Although the district court reduced Jones’s
sentence, the court denied Jones’s request to reduce his sentence below the
amended guidelines range. Jones argues that, pursuant to United States v.
Booker, 543 U.S. 220 (2005), the district court had the discretion to depart from
the amended guidelines range. He further argues that 28 U.S.C. § 994(u) does

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31190    Document: 00511085568 Page: 2         Date Filed: 04/20/2010
                                 No. 08-31190

not grant the Sentencing Commission the authority to bind the district court’s
discretion in § 3582 cases.
      We review a district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion, and its interpretation of the Sentencing
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). Booker is inapplicable to sentence
reductions under § 3582(c)(2), and a district court cannot reduce a sentence
below the minimum provided in the amended guidelines range. Id. at 238.
Insofar as Jones challenges the reasonableness of his sentence at the bottom of
the recalculated guidelines range, his argument is without merit. See United
States v. Evans, 587 F.3d 667, 670-72 (5th Cir. 2009), petition for cert. filed (Jan.
28, 2010) (No. 09-8939). “The Booker reasonableness standard does not apply to
§ 3582(c)(2) proceedings.” Id. at 672.
      AFFIRMED.




                                         2